MORRISON, Judge.
The offense is burglary; the punishment, four years.
No statement of facts accompanies the record.
Bill of Exception No. 1 is to the admission of testimony. There is no showing in the bill as to what the testimony com*576plained of was. The bill does not show that any objectionable testimony was admitted and, therefore, presents nothing for review. Tex. Dig. Crim. Law 1120(4).
Bill of Exception No. 2 seeks to attack the sufficiency of the evidence to support the verdict. We cannot pass upon such a bill without a statement of facts.
What we have said in discussing Bill of Exception No. 2 applies to Bill of Exception No. 3, wherein appellant complains of absence of corroboration of the accomplice’s testimony.
Finding no reversible error, the judgment of the trial court is affirmed.